Filing Date: 6/1/2020
Claimed Priority Date: 2/27/2020 (Provisional 62/982,465)
Applicants: Lee et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 11/30/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 11/30/2021, responding to the Office action mailed on 09/21/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant canceled claim 7 and added new claim 27. Accordingly, pending in this Office Action are claims 1-6, 8-14, and 21-27.



Response to Amendment
Applicant’s amendments to the Specification have overcome the objections previously set forth in the Non-Final Office action mailed on 11/30/2021. Accordingly, the previous objections are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103 previously set forth in the same Office 

EXAMINER’S AMENDMENT



This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Method of Manufacturing a Semiconductor Device having a Doped Work-Function Layer --.

Allowable Subject Matter







Claims 1-6, 8-14, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a method of manufacturing a semiconductor device, the method comprising: performing a post-treatment process after the modifying the surface of the work function layer, the post-treatment process reducing a number of dangling bonds within the work function layer.
Regarding claim 6, the prior art of record fails to disclose or suggest a method of manufacturing a semiconductor device, the method comprising: soaking the work function layer in a precursor material, wherein the precursor material is titanium 
Regarding claim 21, the prior art of record fails to disclose or suggest a method of manufacturing a semiconductor device, the method comprising: forming a work function layer over the dielectric material, the work function layer comprising a dopant layer, wherein the dopant layer comprises titanium, boron, or chromium.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814